



COURT OF APPEAL FOR ONTARIO

CITATION: Noah v. Bouchard, 2013 ONCA 383

DATE: 20130611

DOCKET: C55427

MacPherson, Sharpe and Lauwers JJ.A.

BETWEEN

Halle Paige Noah

Applicant (Respondent)

and

Johnny Paul Bouchard

Respondent (Appellant)

Richard Guy, for the appellant

Michael Ruhl, for the respondent

Linda Feldman of the Office of the Childrens Lawyer,
    for the children

Heard: May 29, 2013

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated April 5, 2012.

By the Court:

[1]

The appellant Johnny Bouchard appeals from the order of the Superior
    Court of Justice dated April 5, 2012, dismissing the appellants claim for
    custody of the parties two children, Tyler (age 10) and Nicholas (age 8).  The
    application judge ordered that the custody and access arrangements in existence
    at the time of trial pursuant to the earlier order of Judge MacKenzie of the
    Ontario Court of Justice should continue and that a review of the orders in
    respect of custody and child support should take place after December 31, 2012.
    He subsequently conducted that review and again declined to alter the
    arrangements as ordered by the Ontario Court of Justice.

[2]

The appellant contends that the order under appeal in effect varied the
    order of the Ontario Court of Justice made under s. 29 of the
Childrens
    Law Reform Act
, and that the Superior Court of Justice had no jurisdiction
    to make the order.

[3]

We accept this submission.  The respondent should have brought a motion
    to change the Order of Judge MacKenzie of the Ontario Court of Justice and a
    separate application regarding her claims for equitable relief in the Superior
    Court of Justice.  She ought to have then requested a consolidation and transfer
    of the lower court proceeding to the Superior Court.

[4]

The Childrens Lawyer counters this analysis with the assertion that
    this court has jurisdiction, and should exercise it, to permit the
    consolidation and transfer of the proceeding to the Superior Court of Justice
    pursuant to ss. 110(1) and 134(1) of the
Courts of Justice Act
:

110(1) Where a proceeding is brought or taken before
    the wrong court it may be transferred  to the proper court.

134(1) Unless otherwise provided, a court to which an
    appeal is taken may,



(c) make any other order or decision that is
    considered just.

[5]

We do not accept this submission.  The wrong court in this case is the
    Superior Court of Justice because of the existing proceeding and Order in the
    Ontario Court of Justice.  Section 110(1) would permit this court to transfer
    the proceeding back to the Ontario Court of Justice.  However, this does not
    accomplish the goal sought by the Childrens Lawyer, namely, a disposition on
    the merits of the appeal from the decision of the Superior Court of Justice. 
    In oral argument, counsel for the children candidly admitted that, in order to
    be successful in achieving this objective, s. 110(1) would have to be interpreted
    to permit a
double
transfer, first from the Superior Court to the
    Ontario Court and then from the Ontario Court back to the Superior Court.  In
    our view, the straightforward language of s. 110(1) does not support such a
    convoluted result.

[6]

Having said that, we observe that after Judge MacKenzies order was made
    in the Ontario Court of Justice, both parties mistakenly initiated proceedings
    in the Superior Court of Justice relating to the custody of Tyler and
    Nicholas.  This ultimately led to the application judges comprehensive reasons
    dealing with this issue.  As the matter was fully argued before us, we have
    decided to provide comments on the substantive issues raised by the appeal for
    the potential benefit of these parties and other parties and judges involved in
    similar proceedings.

[7]

In addition to the jurisdictional issue, the appellant challenged the
    trial judges decision on two grounds.

[8]

First, the appellant contends that the trial judge did not explicitly
    consider the factors in s. 24(2) of the
Childrens Law Reform Act
.

[9]

We disagree.  The trial judge reviewed the evidence in considerable
    detail.  While he did not specifically set out the factors in s. 24(2), he
    clearly considered the evidence with respect to the childrens circumstances
    and needs, including the factors listed in that provision.

[10]

Second,
    the appellant submits that the trial judge did not have the authority to order
    a review with respect to custody and support.  The challenged portion of the
    trial judges Order is:

7. There shall be a review of the issue of custody, access and
    child support after December 31
st
, 2012; either party may bring a
    Motion after that date, returnable before me by arrangement with the trial
    coordinator at Milton; each party shall file an Affidavit on which he or she
    may be cross-examined at the hearing.  In her Affidavit the Applicant shall
    disclose the school attendance records for the children to the date of the
    review, and any report cards for them.  Any absences from school for more than
    two days must be supported by a medical certificate.  The Respondent in his
    Affidavit shall disclose the efforts he has made to secure employment, and in
    particular at the highest rate or pay that he can secure.

[11]

We
    do not accept this submission.  The trial judge had genuine concerns about the
    childrens school attendance when they resided with their mother pursuant to
    the separation agreement and the fathers efforts to find employment in
    Sudbury.  It was reasonable for him to order the parties to return to court
    several months later so that these issues could be reviewed.  We note, with
    approval, that similar orders have been made by several superior court judges:
    see, for example,
Andrade v. El Kadri
, [2009] O.J. No. 2423 at para.
    47;
Filaber v. Filaber
, [2008] O.J. No. 4449 at para. 58; and
Johnstone
    v. Locke
, [2012] O.J. No. 406 at para. 128.

[12]

Finally,
    we observe that the Office of the Childrens Lawyer submitted fresh evidence
    about recent communication between personnel in the Office and the two
    children.  Significantly, it appears that the younger child, Nicholas (now age
    9) has a clear desire to live with his father in Sudbury.  Although this is
    important information, standing alone it would not be sufficient to justify a
    change the order at this time.

[13]

The
    appeal is allowed and the order is set aside.  The issues of custody, access
    and support relating to Tyler and Nicholas remain, at this juncture, in the
    Ontario Court of Justice.  The Order of Judge MacKenzie continues to govern
    these issues.

[14]

Since
    both parties mistakenly brought proceedings in the Superior Court of Justice,
    each party should bear its own costs of the appeal.  The Office of the
    Childrens Lawyer should neither pay nor receive costs.

Released: June 11, 2013 (J.C.M.)

J.C. MacPherson J.A.

Robert J. Sharpe J.A.

P. Lauwers J.A.


